Citation Nr: 1701814	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to September 1966, to include combat service as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2016, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether a bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected"). 

Following an April 2012 VA examination, the Veteran was diagnosed with a bilateral sensorineural hearing loss consistent with the audiometric requirements of 38 C.F.R. § 3.385.  He has thus met the current disability requirements for his claim.

The Veteran contends that his hearing loss disability began during service as a result of exposure to artillery fire, ammunition, tanks, and limited earplug protection during combat in the Republic of Vietnam.  In August 2016, the Veteran submitted medical literature on the delayed effect of noise exposure indicating that ". . . while delayed effects of noise are normally small, exposure might trigger a pronounced hearing loss in subjects with fragile ears."  In a May 2012 rating decision, the RO granted service connection for tinnitus, which is a disability for which a lay person may offer a competent diagnosis, was incurred in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that ringing in the ears is capable of lay observation).

The Veteran's DD-214 indicates that his military occupational specialty was a turret (tank) mechanic and he is a recipient of the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  These medals do not by themselves indicate that the Veteran engaged in combat with the enemy.  VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  However, at the August 2016 hearing, he testified that he served in combat in the Republic of Vietnam.  Given the places, types, and circumstances of the Veteran's service, including his military occupation specialty of turret mechanic and service in Vietnam, the Board finds the Veteran's testimony competent and credible, establishing that he engaged in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the Veteran's testimony, VA examination, medical literature evidence submitted by the Veteran, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  The remaining issue is whether the current hearing loss disability is related to the acoustic trauma.

The fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from exposure to artillery fire, ammunition, and tanks during combat service is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

The Board finds that, given the application of 38 U.S.C.A. § 1154(b) as explained in Reeves, the Veteran's lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss disability is related to the acoustic trauma he suffered in service.  The Board notes the April 2012 VA examiner's opinion that the Veteran's hearing loss is not related to service because he had normal hearing at entrance and upon separation.  This opinion is flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As a final matter, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision with regard to this claim.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


